UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT 0F COLUMBIA
JAN 1 2 2012

Olerl384 U.S. 436 (1966). However, Judge Kennedy determined
that the other four statements at issue were not the products of a custodial interrogation and thus
were admissible.

At the suppression hearing, Officer Vicki Steen had noted that before the defendant made
the inculpatory statements such as "he was from the ghetto, what did they expect him to do,"
Officer Jody Shegan had asked the defendant to "calm down." Mot. Tr. Aug. 8, 2008, at 53. At
trial, Officer Shegan’s testimony provided more specificity:

A. l told [the defendant] to calm down. lt was all part of the game.
Sometimes you win, sometimes you lose, and this time we found it. No

reason to get angry. It’s not personal. It’s our job. And the hiding spot
wasn’t that good. No reason to get mad.

2008, at l15. The sentiment-what appears to be a confession of illicit activity and an excuse for that activity-is
essentially identical regardless of the exact phrasing.

Q. Do you recall anything specific that he said to you?
A. Yes. He said, during his conversation back and forth, that he had no
choice, wasn’t his choice, he grew up in the neighborhood, and there was
no choices. And I told him everybody has choices, some people make bad
ones.
Tr. Nov. 6, 2008, at 42-43. The defendant did not renew his motion to suppress at this point.
Following the trial, the government summarized its evidence in closing arguments. The
government first discussed the crack offense, then moved on to the cocaine offense. In
attempting to establish the defendant’s constructive possession of the crack, the government
stressed that the defendant held a lease along with Mr. Colay for the apartment and owned keys
for the apartment; the defendant’s strange posture in his chair and his agitation when the officers
elected to search the chair; his statements, immediately after the officers retrieved the crack, that
the narcotics were not his; his increasing anger following its retrieval; his statements that he "had
no choice to hustle"; and his prior criminal conduct. Trial Tr. Nov. 7, 2()08, at 74-81. In
attempting to establish the defendant’s possession of cocaine, the government additionally
stressed the presence of identification of and mail for the defendant in the room in which police
found the cocaine; the presence of his inhaler in that room; the cocaine’s location in the pocket
of a jacket sized appropriately for the defendant, but not for Mr. Colay; and the dollar value,
$9,000, of the cocaine recovered from that jacket. Trial Tr. Nov. 7, 2()08, at 82-83.
The jury convicted the defendant on Count Two (the cocaine count), but could not return
a verdict on Count One (the crack count). Judge Kennedy sentenced the defendant to a term of
imprisonment of 140 months on january 30, 2009. The defendant filed a notice on appeal on
February 9, 2009. Counsel on appeal while reviewing the record discovered a purported claim of

ineffective assistance of counsel. The defendant filed a motion in the D.C. Circuit Court of

Appeals to stay the appeal and remand the case to the district court for consideration of that

claim. 'l`he Court of Appeals issued an Order [41] holding the appeal in abeyance while this
Court resolved the ineffective assistance of counsel claim.
II. DISCUSSION

The defendant requests that the Court hold an evidentiary hearing on his claim of
ineffective assistance of counsel so as to develop evidence regarding trial counsel’s motivation in
not renewing the motion to suppress at trial. However, an evidentiary hearing is unnecessary if
"the trial record alone conclusively shows the defendant either is or is not entitled to relief,"
which the Court determines to be the case here. Um'ted States v. Rashad, 331 F.3d 908, 910
(D.C. Cir. 20()3) (quotation omitted).

The Sixth Amendment guarantees not only a defendant’s right to counsel, but also the
effective assistance of that counsel. Strickland v. Washington, 466 U.S. 668, 686 (l984). A
defendant seeking to invalidate a conviction based on his counsel’s ineffectiveness must prove
both deficient performance and prejudice. Id. at 687. A showing of deficient performance
requires proof "that counsel failed to act reasonably considering all the circurnstances." Cullen
v. Pinholster, 131 S. Ct. 1388, 1403 (2011) (quotations and internal modifications omitted).
When the alleged deficiency is counsel’s failure to raise a Fourth Amendment violation, the
defendant "must show that the Fourth Amendment claim has merit." Unz`ted Stales v. Wooa', 879
F.2d 927, 934 (D.C. Cir. 1989). Further, "[d]efense counsel is not required to file a motion to
suppress in every case in which evidence obtained by a search is offered against a defendant,"
because such a rule would require defense counsel to file a motion to suppress every potentially
suppressible piece of evidence. Um`ted States v. Brown, 663 F.Zd 229, 231 (D.C. Cir. 1980). In
order to establish that a defendant has been prejudiced by counsel’s deficient performance, the

defendant must show "that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different." Strickland, 466 U.S. at 694.
This requires "a substantial, not just conceivable, likelihood of a different result." Cullen, 131 S.
Ct. at 1403. ln the Fourth Amendment context, there must be "a reasonable possibility that the
verdict would have been different absent the excludable evidence." Wood, 879 F.2d at 934.

The defendant argues that trial counsel failed to act reasonably by not renewing the
motion to suppress the inculpatory comments the defendant made soon after the officers
discovered the crack under his chair ("what did they expect him to do"; see supra n.1 and
accompanying text). According to the defendant, Officer Shegan’s testimony at trial_that she
spoke to the defendant at length about the discovery of crack ("It was all part of the game. . . .")
before the defendant made the comments at issue-provided greater detail than the testimony at
the suppression hearing, which indicated only that police attempted to get the defendant to "calm
down." Officer Shegan’s goading of the defendant, the defendant posits, constituted a custodial
interrogation under the meaning of Miranda, and trial counsel’s failure to renew the motion to
suppress upon learning this constituted constitutional ineffectiveness.

Even assuming that trial counsel was deficient,z and that such a motion would have been
successful, the defendant cannot establish prejudice. Crucially, the defendant made the
comments at issue_"he was from the ghetto, what did they expect him to do," etc._following
the police’s discovery of the crack in the chair. The most natural interpretation of those
comments is that they refer to that substance, not the cocaine that, at that point, the defendant did
not know the police had recovered. Although a jury could interpret these comments as relevant

to possession of the cocaine, their most immediate relevance is to possession of the crack. And

2 Courts often dispose of ineffective assistance of counsel claims by assuming deficient performance and simply
analyzing prejudice, see Strickland, 466 U.S. at 697; see also, e.g., Um`tea’ States v. Hughes, 514 F.3d l5, 18 (D.C.
Cir. 2008).

the jury hung with respect to the crack charge, but convicted the defendant on the cocaine
charge. Apparently, the jury did not feel that the defendant’s arguable confession, z'.e., that his
environment forced him to commit the illegal acts of which the police had now found evidence
of his guilt, conclusively established his guilt of the crack offense. If this statement, prompted
by the discovery of the crack, did not convince the jury unanimously that the defendant
possessed that crack, the statement likely carried little weight in the jury’s determination of
whether the defendant possessed the discovered cocaine.

Indeed, ample evidence established the defendant’s possession of that cocaine. lt was
found in a room that contained a number of the defendant’s possessions, in the pocket of a jacket
that fit him but not his roommate. A jury ignoring the comments at issue could well determine
beyond a reasonable doubt that the defendant possessed the jacket in which the cocaine was
found, and thus possessed that cocaine. That same jury could also determine that the
government had failed to establish who between the defendant and his roommate possessed the
crack found in the chair. Put simply, it appears that the jury gave little probative weight to these
comments, and their entrance at trial does not seem to have altered the jury’s vote on the cocaine
count. There is no "substantial . . . likelihood,” Cullen, 131 S. Ct. at 1403, or "reasonable
possibility that the verdict would have been different absent the excludable evidence," Wooa’,
879 F.2d at 934. See also Sliney v. Unz`tea' States, No. 05~33, 2006 U.S. Dist. LEXIS 70115, *27-
29 (D.R.l. Sept. 12, 2006) (finding no prejudice in failure to move to suppress inculpatory
statements because jury could find constructive possession where guns were found in an
apartment in which defendant was present, even though defendant was not the only resident of
the apartment). The govemment’s showing that the police found cocaine in a jacket likely

owned by the defendant, in addition to the defendant’s prior convictions and the recovered

paraphernalia, provided more than enough evidence to convict the defendant on the cocaine
charge.
III. CONCLUSION

Even assuming trial counsel erred in failing to renew a motion to suppress following
Officer Shegan’s testimony, there is no reasonable probability that this error altered the outcome
of the trial. lt is therefore hereby

ORDERED that the defendant’s claim is DISMISSED. The Clerk of the Court is
directed to provide promptly a copy of this memorandum and order to the Clerk of the D.C.

Circuit Court of Appeals.

so oRDERED this [O day ofJanuary 2012.

l&c. 5!0,¢»¢¢¢/1/%1/

RoYCn' c. LAMBERTH
Chief Judge
United States District Court